DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on May 25, 2021 has been entered and made of record.  

Response to Amendment
Claims 1, 2, 4, 5, 8-12, 14-19, 23, 25, 27, and 29 have been amended.  Claims 3, 13, 21, 22, 26, and 28 have been canceled, and claims 30-35 have been added.  Claims 1, 2, 4-12, 14-20, 23-25, 27, and 29-35 remain pending in the application.

Applicant’s arguments and/or amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 112 and 35 U.S.C. 103 previously set forth in the Office Action mailed January 25, 2021.  Accordingly, the claim rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 103 as articulated therein are withdrawn, and the claims are in a condition for allowance.  

Allowable Subject Matter
Claims 1, 2, 4-12, 14-20, 23-25, 27, and 29-35 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

The closest prior art of record is Machani, Salah, U.S. Patent No. 9,673,975 and Miller, et al., U.S. Pub. No. 2014/0250303.  Independent claims 1, 11, 15, 25, and 30-35 are each allowable over the prior art of record by virtue of the limitations incorporated into those independent claims by Applicant in Applicant’s most recent response, and because those various limitations are no disclosed or reasonably taught to one of ordinary skill in the art within the aforesaid cited art of record.  

The various dependent claims are each dependent from one of independent claims 1, 11, 15, or 25, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Brookner, et al., U.S. Pub. No. 2008/0031460
Gantman, et al., U.S. Pub. No. 2007/0223706

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
June 5, 2021